GERBER, J.
The appellant, Derrick Antonio Mitchell, filed a motion to correct sentencing error in the circuit court. In the motion, Mitchell stated that the court erred in not awarding him 233 days of jail time credit at the time of his sentencing. Within 60 days from the filing of the motion, the court did not file an order ruling on the motion. Thus, the motion is considered *241denied. See Fla. R.Crim. P. 3.800(b)(1)(B) (2008) (“Within 60 days from the filing of the motion, the trial court shall file an order ruling on the motion. If no order is filed within 60 days, the motion shall be considered denied.”).
This appeal followed. The state has conceded the sentencing error. Therefore, we reverse the circuit court’s denial of Mitchell’s motion to correct sentencing error, and remand with directions to the court to amend Mitchell’s sentence to award 233 days of jail time credit at the time of his sentencing.

Reversed and remanded with directions.

TAYLOR and LEVINE, JJ., concur.